Name: Commission Regulation (EEC) No 3075/89 of 12 October 1989 derogating from Regulation (EEC) No 1432/88 laying down detailed rules for applying the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/ 14 Official Journal of the European Communities 13. 10. 89 COMMISSION REGULATION (EEC) No 3075/89 of 12 October 1989 derogating from Regulation (EEC) No 1432/88 laying down detailed rules for applying the co-responsibility levy in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89(2), and in particular Article 4b (5) thereof, Whereas, pursuant to the second subparagraph of Article 3 (2) of Commission Regulation (EEC) No 1432/88 (3), as last amended by Regulation (EEC) No 2712/89 (4), Member States may provide that, after the definitive additional levy has been fixed, reimbursement of the provisional amounts collected in excess be made directly by the operators who have received the said levy ; whereas, under the said provision, such reimbursement must take place within one month after the definitive levy has been fixed ; Whereas, in certain Member States, recourse to this option requires the institution of legislative procedures which cannot be completed in time for the operators in question to make the reimbursement within the time limit laid down ; Whereas, in order to facilitate the application in those Member States of the reimbursement system in question, which is advantageous to producers, provision should be made to extend the abovementioned time limit for the present marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the second subparagraph of Article 3 (2) of Regulation (EEC) No 1432/88 , in those Member States availing themselves of the option provided for in that subparagraph for the first time in the 1989/90 marketing year and which must, in accordance with national rules, institute legislative procedures, the reimbursement provided for in that provision may, for the said marketing year, be carried out not later than the end of February 1990, in cases where the fixing provided for in Article 3 ( 1 ) of the same Regulation takes place before 1 February 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 274, 23. 9 . 1989, p. 41 . 0 OJ No L 131 , 27. 5. 1988 , p. 37. (4) OJ No L 262, 8 . 9 . 1989, p. 22.